Citation Nr: 0305760	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increase in the 10 percent rating for 
sinusitis.

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 RO decision that denied a claim 
for an increase in the 10 percent rating for service-
connected sinusitis.  The Board denied the claim in a 
February 1996 decision.  In March 1998, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's February 1996 decision and remanded the matter for 
readjudication in light of changes in applicable regulations.  
The case was remanded by the Board in July 1998 and in March 
2001 for additional development.


FINDINGS OF FACT

The veteran's sinusitis is productive of objectively reported 
episodes of discharge and headaches; there is no evidence of 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Codes 6510-14 (effective prior to October 7, 1996, 
and as in effect October 7, 1996 and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from January 
1949 to September 1972.  The record shows that the veteran 
received numerous medals and award, including a Bronze Star 
Medal and  Purple Heart.  Service medical records reflect 
that he was treated for sinus complaints.

On VA examination in January 1973, immediately after 
separation from service, no significant abnormalities were 
noted, but X-rays showed maxillary, ethmoid, and frontal 
mucosal thickening.  The RO awarded service connection and a 
noncompensable disability evaluation was assigned effective 
from October 1, 1972.

Rhinitis was noted in February and April 1978.  On complaint 
of ear aches and sinus pressure in June 1980, he was 
diagnosed with otitis externa and moderate rhinitis.  In 
December 1980, he reported sinus trouble, nasal congestion, 
and itching and pain in his ears; the diagnosis was otitis 
externa.  

VA medical records from 1989 to 1998 show treatment of 
various conditions, including conditions related to the ears 
(hearing aids, otitis externa) and other problems.  On 
examination during treatment in June 1989, the veteran 
reported a history of pain in the sinuses and an X-ray showed 
thickening of the sinuses.  In June 1989, he also was found 
to have acute rhinitis and acute pharyngitis.  A sinus 
infection was also noted in August 1989; X-rays showed 
maxillary and ethmoid mucosal thickening.  In August 1989, on 
VA treatment for headaches, he had chronic nasal obstruction 
and a deviated nasal septum.  

On Agent Orange examination from August 1989, it was noted 
that he had had sinus trouble; his nose reportedly would stop 
up.  On examination, he had mild rhinitis, but he had 
adequate airways in both nostrils.  The diagnosis was chronic 
rhinitis, and there also was a diagnosis of recurrent 
sinusitis by history.  

The veteran underwent a VA sinus series in October 1989 for 
nasal obstruction that persisted after a recent episode of 
sinusitis.  All sinuses were relatively well developed.  
There probably was some mucosal thickening in the maxillary 
sinuses, a little more prominent on the left side.  No 
definite air-fluid levels were demonstrated.  Some of the 
anterior ethmoid cells also appeared somewhat cloudy.

A January 1990 VA progress note assessed rhinitis after 
findings that the nasal mucosa were boggy and the sinuses 
were nontender.  

In April 1991, the Board awarded a 10 percent rating for 
sinusitis.  On implementation, that rating took effect on 
August 11, 1989.   

In December 1991, the veteran complained of pain in the 
frontal sinus; secretions and frontal sinus tenderness were 
noted upon examination.  The assessment was acute sinusitis.  
A sinus series showed mild left maxillary and left ethmoid 
sinus disease.  He reported sinus congestion and epistaxis in 
January 1992.  

A VA sinus series from June 1992 found mucosal thickening in 
both maxillary sinuses, perhaps a little more pronounced on 
the left; some changes were also noted on the anterior 
ethmoid cells, and there may have been some minimal mucosal 
changes in the sphenoid sinus.  There was no evidence of 
fluid level and relatively little change since a 1989 study.  

In July 1992, the veteran complained of left-sided nasal 
bleeding and was found to have a deviated nasal septum.  In 
connection with findings of otitis externa, it was noted that 
he did not have sinus congestion.  A July 1992 CT scan of the 
sinuses showed mucosal thickening within the right sphenoid, 
both ethmoid, and both frontal sinuses; the maxillary sinuses 
were clear, and the osteomeatal units were normal.  In 
September 1992, it was recommended that he undergo 
septoplasty due to nasal obstruction.  At that time, a CT 
scan of the sinuses also showed some mucosal thickening, but 
no air fluid levels.  

The veteran underwent septoplasty in October 1993 to correct 
a non-service-connected deviated nasal septum that was 
moderately severe and was causing nasal airway obstruction.

In December 1993, the veteran filed a  claim seeking, in 
pertinent part, an increased rating for his service-connected 
sinusitis.  

On VA examination in April 1994, the veteran reported that 
the septoplasty had resolved his epistaxis and had improved 
the nasal airways.  The examining doctor provided history 
indicating that the maxillary sinuses had been irrigated for 
infection in the remote past, but that the veteran had not 
lately had excessive amounts of rhinorrhea or post-nasal 
drip. Examination of the nose revealed a normal midline bony 
pyramid without deformity.  The nasal vestibules, the right 
and left nasal cavities and mucosa were normal.  The septum 
was midline without lesions and intact.  The floor of the 
nose was normal.  The inferior meatus and turbinates were 
normal.  There was no pus or polyps.  The sphenoethmoidal 
recesses in the olfactory area and superior turbinates were 
normal.  The paranasal sinuses had mild thickening of the 
left maxillary sinus/mucosa without air fluid levels or 
lesions.  The ethmoid sinuses appeared minimally clouded 
without bony erosion or active infection seen.  The remaining 
sinuses were normal.  The diagnosis, in pertinent part, was 
chronic sinusitis, especially the ethmoid and left maxillary, 
presently inactive.  An April 1994 VA sinus series revealed 
very mild, diffuse mucous membrane thickening in the 
maxillary sinuses and maybe some minimal opacification of 
some of the ethmoid air cells as well.  The remaining 
paranasal sinuses and mastoid air cells appeared well aerated 
and clear.  No discrete soft tissue mass or area of bony 
destruction was identified.  The examiner reported that the 
findings had not changed significantly since an October 1989 
study and they indicated chronic and/or recurrent sinusitis.  

He was treated in June and July 1994 for chronic bronchitis 
with hemoptysis.  June 1994 sinus films showed complete 
opacification of the right maxillary sinus and minimal 
mucoperiosteal thickening on the left maxillary sinus; the 
rest of the visualized paranasal sinuses were clear.  The 
conclusion indicated the findings were possibly related to 
sinusitis; clinical correlation was recommended.  A July 1994 
CT scan of the sinuses revealed mucosal thickening in the 
sphenoid, frontal, and ethmoid sinuses.  The maxillary 
sinuses were well pneumatized and clear with bilateral patent 
osteomeatal complexes.  The impression was mild inflammatory 
changes in the ethmoid, frontal, and sphenoid sinuses and 
evidence of prior right maxillary antral window surgery.

The veteran complained of right nasal obstruction in November 
1995; the assessment was allergic rhinitis.  

On private treatment in January 1997 for tenderness in the 
frontal sinuses, it was noted that he had sinusitis; he was 
given Biaxin.  He had sinus drainage and his front sinuses 
were tender when he was seen in February 1997.

In July 1997, he reported to a private doctor that he had 
experienced a cough with green phlegm, and blocked ears for 
several weeks.  Diagnoses were sinusitis and bronchitis.  He 
was hospitalized for several days for aggressive treatment of 
acute bronchitis and acute bronchospasm with additional 
diagnosis of underlying chronic obstructive pulmonary disease 
and perennial rhinitis.  In the course of treatment, sinus 
films showed mucosal thickening of the maxillary and ethmoid 
sinuses, but no air fluid levels were noted.  

Records have been received from the Keesler Air Force Base 
Hospital in Keesler, Mississippi for treatment of various 
conditions from 1997 to the present, primarily related to 
benign prostatic hypertrophy with a prostatectomy and 
shoulder pain.  

Private medical records show treatment by Dr. Michael 
Seicshnaydre from 1997 to 2000 for various conditions and 
symptoms, including coughing and hoarseness, gastritis, and 
duodenitis.  

VA medical records from 1998 to the present from the Biloxi, 
Mississippi, VA medical center reflect treatment for various 
conditions, primarily related to the veteran's hearing aids.  
He also was prescribed Beclomethasone (or Beconase) on 
occasions, in connection with allergic symptoms.  

In July 1998, a private doctor treated the veteran for sinus 
congestion with right-sided headaches and pressure in the 
head that had been off and on for 2 to 3 weeks.  The 
diagnosis was sinusitis.  On VA treatment pertaining to 
hearing aids in July 1998, it was noted that he had allergic 
rhinitis; he also had left otitis externa that had mostly 
resolved.  

Private treatment records from 2001 show that the veteran was 
taking Flonase.  In March and May 2001, he was using 
Celebrex.  He had a diagnosis of bronchitis in October 2001.  
On private treatment in April 2002, he was doing well 
overall.  

The veteran underwent a VA examination in November 2002, 
pursuant to a remand by the Board.  The veteran stated that 
he still had the condition but that he did not know if it had 
gotten worse or not; he described mucous drainage and 
headaches.  The veteran reported that the symptoms occurred 
just about all the time and were centered in the forehead.  
He also described having nasal stuffiness and dyspnea.  He 
had been taking Flonase, a prescription nasal cortisone spray 
that seemed to help.  He denied receiving any antibiotic 
treatment, supplemental oxygen therapy, or respirator or 
ventilator treatment for the condition.  Associated headaches 
involved a lot of discomfort with throbbing pressure around 
the eyes.  He recalled only one period of sinus surgical 
intervention due to the sinusitis. 

On examination, there was no facial weakness.  Except for a 
little peeling skin due to hearing aid use, his ear canals 
were normal.  The external nose was straight.  Intranasally, 
the septum was fairly straight due to the septoplasty.  He 
was not particularly congested on either side, and the 
examining doctor declared that there was 0 percent nasal 
obstruction on each side.  There was no crusting or 
purulence, but there was a small, slightly greenish-white 
ball of drying mucus at the anterior, inferior surface of the 
right inferior turbinate, which the doctor considered to be 
rather minimal.  There was no evidence of intranasal polyps.  
Palpation over the maxillary and frontal sinuses did not 
elicit tenderness.  The oral cavity and oropharynx were 
clear.  There was no visible postnasal drainage, lymphoid 
hypertrophy, acute inflammation, or evidence of lesion.  The 
veteran did not smoke.  His voice was clear.  Palpation of 
the parotid glands, mastoids, and soft tissues of the neck 
was unremarkable.  

The doctor reviewed the X-rays  and acknowledged very minimal 
radiographic evidence to support chronic maxillary sinusitis.  
He stated they showed very slight mucosal thickening of the 
inferior portions of both maxillary sinuses, perhaps a tiny 
bit more noticeable on the left side.  The doctor stated that 
he thought the veteran suffered more from vasomotor rhinitis 
and/or seasonal allergic rhinitis.  The doctor also stated 
that there was very little supporting evidence that the 
veteran had a great deal of chronic sinusitis from the point 
of view of medical attention, although he claimed almost 
daily headaches and greenish, morning mucus drainage as the 
strongest symptoms.  

II.  Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded). The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, the remands of the Court and the Board, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating for sinusitis.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  All of the 
pertinent records have been obtained, necessary examinations 
have been conducted, and the case has been remanded in order 
to address all pertinent regulatory revisions.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
If there is a question as to which of two evaluations shall 
be applied, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Since August 1989, the veteran has been assigned a 10 percent 
rating for sinusitis.  He seeks a higher rating based on 
complaints of severe and frequent headaches, purulent 
discharge, pain, and pressure.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002). The veteran's claim was filed in 
December 1993, and his sinusitis has been rated under the 
diagnostic codes as provided in 38 C.F.R. §4.97.  The 
criteria for rating sinusitis were revised during the 
pendency of his appeal.  The court has held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The RO considered this claim under the old regulations in the 
August 1994 rating decision, and the November 1994 statement 
of the case (SOC) provided notice of the old regulations to 
the veteran.  In the December 2001 supplemental statement of 
the case, the RO provided notice of the new regulations to 
the veteran.  Since the veteran has had an opportunity to 
submit evidence and argument related to both regulations, the 
Board's decision is not prejudicial to the veteran. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old rating criteria in effect prior to October 7, 
1996, a 10 percent rating requires moderate sinusitis, with 
discharge or crusting or scabbing, and infrequent headaches.  
For a 30 percent disability, the veteran must have sinusitis 
which is severe, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (1996).

Under the rating criteria in effect since October 7, 1996, a 
10 percent rating is warranted for sinusitis with 1 or 2 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for sinusitis when there are 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  (Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.)  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2002).

The private and VA medical records refered to above show that 
the veteran has only occasionally complained of sinus 
problems, and some of his sinuses have been shown to have 
mucosal thickening.  There is only limited reference to the 
use of antibiotics specifically for treatment of sinusitis, 
though the record contains many references to treatment for 
many other conditions and symptoms, including his hearing and 
ears, rhinitis, and a deviated nasal septum that was 
surgically corrected.  

Most significantly, on recent VA examination in 2002, the 
examining doctor felt that tests showed minimal evidence of 
sinusitis; he believed that the veteran suffered more from 
vasomotor rhinitis and/or seasonal allergic rhinitis.  This 
opinion was offered after a thorough review of the veterans' 
medical record.  The doctor also considered the veteran's 
subjective reported symptoms of daily headaches and mucus 
discharge, but concluded that there was very little 
supporting evidence that the veteran had a great deal of 
chronic sinusitis from the point of view of medical 
attention.  

The Board finds that a rating in excess of 10 percent for the 
veteran's sinusitis is not warranted. With regard to the both 
the old new criteria, the veteran's sinusitis is not shown to 
have ever been severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Moreover, the 
Board cannot find under the new criteria that he has had 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
most recent VA examination specifically considered all of the 
veteran's symptoms and complaints, yet the examining doctor 
felt that the objective evidence specifically attributable to 
the service-connected sinusitis was minimal.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the criteria for a rating 
in excess of 10 percent for sinusitis have been met, and that 
the claim must be denied.


ORDER

An increased rating for sinusitis is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

